Motion, insofar as leave is sought to appeal from that part of the Appellate Division order as affirmed the denial of plaintiffs’ motion for summary judgment, dismissed upon the ground *716that said portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution.
Motion, insofar as leave is sought to appeal from that part of the Appellate Division order as affirmed the dismissal of the complaint as against defendants Auslander and Public Service Heat and Power Co., Inc. denied.